In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-4187
NATASHA A. DUNN, individually, and KATIA S. DUNN,
a minor by her parent and next friend,
Natasha A. Dunn,
                                    Plaintiffs-Appellants,
                           v.

CITY OF ELGIN, ILLINOIS, JASON A. LENTZ,
KEITH B. CHRASTKA, and MONA S. MCKINLEY,

                                            Defendants-Appellees.

                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
               No. 00 C 3787—James Zagel, Judge.
                          ____________
 ARGUED SEPTEMBER 26, 2003—DECIDED OCTOBER 20, 2003
                   ____________



  Before FLAUM, Chief Judge, and BAUER and MANION,
Circuit Judges.
  FLAUM, Chief Judge. In February 2000 fifteen-month-old
Katia Dunn was seized by City of Elgin police officers acting
pursuant to an out-of-state custody order. Katia and her
mother, Natasha Dunn, brought suit against the City of
Elgin and the officers in the district court alleging that the
seizure violated 42 U.S.C. § 1983 and caused serious
2                                                No. 02-4187

emotional distress. The district court granted the Defen-
dants summary judgment on all counts, and Plaintiffs now
appeal. For the reasons stated herein, we affirm the district
court’s grant of summary judgment.


                     I. BACKGROUND
   On December 7, 1996, Natasha and Christian Dunn
were married in North Carolina. Less than two years later,
Christian abandoned Natasha while she was pregnant with
his child. Natasha gave birth to Katia Dunn in November
1998. Because Christian failed to provide support for
Natasha or Katia, they moved from North Carolina to
Illinois to be closer to Natasha’s parents.
  Prior to leaving North Carolina, Natasha and Christian
appeared in a North Carolina court to adjudicate Katia’s
custody. The North Carolina court entered an order provid-
ing that Christian would receive visitation during Easter,
Christmas, and the summer. Christian was also ordered
to pay child support and contribute to Katia’s medical ex-
penses. Furthermore, the order stated that the North
Carolina court would retain jurisdiction over future custody
determinations.
  Christian failed to pay child support or medical expenses
for Katia. Christian also did not appear for his first visita-
tion during Easter 1999. Natasha filed for divorce in Illinois
in December 1999, and refused to allow Christian to see
Katia when he came to Illinois that Christmas. As a result,
Christian filed a motion in North Carolina seeking sole le-
gal and physical custody of Katia.
  Natasha received notice of Christian’s motion in Jan-
uary 2000. She retained a North Carolina attorney for the
sole purpose of obtaining a continuance and did not attend
the hearing on February 2, 2000. The North Carolina court
denied Natasha’s motion for a continuance and granted
No. 02-4187                                                3

Christian temporary exclusive care, custody, and control
of Katia. The court’s order contained the judge’s signa-
ture, the date, and a file stamp for Rowan County, North
Carolina. It directed any and all law enforcement officers to
serve and render any possible assistance to aid and assist
Christian in locating the minor child and delivering custody
to Christian.
  Early on the morning of February 6, 2000, Christian went
to the City of Elgin police department. Christian showed
the North Carolina order to Sergeant Mona McKinley. The
order displayed no sign of having been filed in an Illinois
court. In fact, Christian did not file the North Carolina or-
der in an Illinois court because he did not want Illinois to
assert jurisdiction. After examining the order, Sergeant
McKinley informed Christian that the Elgin police could not
enforce the order. Sergeant McKinley also stated that the
police would not physically remove the child from the home
but that they could act in a peacekeeping capacity. Sergeant
McKinley then dispatched two officers to provide “peace-
keeping standby service” for the child custody exchange.
   Pursuant to Sergeant McKinley’s request, City of El-
gin Police Officers Keith Chrastka and Jason Lentz re-
ported to Natasha Dunn’s home in Illinois. Officer Chrastka
examined the court order, realized it was not issued by
an Illinois court, and suspected it might not be enforceable.
Despite their instructions to provide standby service, Of-
ficers Chrastka and Lentz told Christian to wait in the
driveway while they proceeded to the house. The officers
repeatedly rang the doorbell and pounded on the door.
When Natasha came to the door, the officers told her that
they were there to take Katia pursuant to a North Carolina
custody order. Natasha was told that if she refused to hand
Katia to the officers, they would take Katia from her. Al-
though Natasha told the officers that they could not enforce
an out-of-state order, Officer Chrastka replied that they
were going to do it. Officer Chrastka further stated that
4                                                  No. 02-4187

there was nothing Natasha could do to prevent Katia from
being taken. At that point, Officer Chrastka reached out
and took Katia. Officer Chratska carried Katia outside and
gave her to Christian, who then drove away.
   City of Elgin police officers are told during training that
standby service requires officers to keep the peace but to
not take any other actions. Furthermore, Standard Opera-
tion Procedure (S.O.P.) Number 74.2 states that Elgin po-
lice officers will not generally serve or enforce documents of
civil process and that civil process is typically to be referred
to the Sheriff’s Department. All S.O.P.s were reviewed by
all Elgin officers during training prior to February 2000.
Sergeant McKinley understood S.O.P. 74.2 to mean that
Elgin police officers should not serve or enforce process doc-
uments. Officers Chratska and Lentz also understood that
Elgin officers generally do not enforce civil documents.
   Natasha brought suit in the district court on her own be-
half and on behalf of Katia against the City of Elgin and Of-
ficers Jason Lentz, Keith Chrastka, and Mona McKinley in-
dividually and in their official capacities. Plaintiffs sought
relief under 42 U.S.C. § 1983 and Illinois law on the basis
that Defendants violated their constitutional rights and
caused them severe emotional distress. The district court
granted the Defendants summary judgment on all counts.
Plaintiffs now appeal the district court’s grant of summary
judgment.


                       II. DISCUSSION
  Plaintiffs challenge the district court’s grant of summary
judgment on three grounds. First, Plaintiffs allege that the
district court erred in finding that the Plaintiffs could not
show that the City of Elgin violated 42 U.S.C. § 1983 by
failing to train its officers. Second, Plaintiffs allege that the
district court erred in finding that the officers were entitled
to immunity from prosecution. Finally, Plaintiffs allege that
No. 02-4187                                                  5

the district court erred in dismissing their intentional
infliction of emotional distress claim based upon the finding
that the Defendants’ conduct did not amount to extreme
and outrageous behavior.
  We review a district court’s grant of summary judgment
de novo. See Dykema v. Skoumal, 261 F.3d 701, 704 (7th
Cir. 2001). In doing so, we view the facts in the light most
favorable to the non-moving party. See id. A grant of sum-
mary judgment is proper if there no genuine issue as to any
material fact such that the moving party is entitled to a
judgment as a matter of law. Tesch v. County of Green Lake,
157 F.3d 465, 471 (7th Cir. 1998).


  A. Section 1983
  The Plaintiffs first challenge the district court’s finding
that the City of Elgin is not liable under § 1983 because
there was no pattern of constitutional violations. We agree
that Plaintiffs were not required to prove a pattern of con-
stitutional violations, as the district court held. However,
Plaintiffs’ § 1983 claim still fails because they did not prove
that the City of Elgin failed to adequately train its officers.
  A municipality can be found liable under § 1983 if the
municipality itself causes the constitutional violation. See
Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694, 98 S. Ct.
2018, 56 L. Ed. 2d 611 (1978). One example of this is where
the municipality fails to provide adequate police training.
However, “inadequacy of police training may serve as the
basis for § 1983 liability only where the failure to train
amounts to deliberate indifference to the rights of persons
with whom the police come into contact.” City of Canton v.
Harris, 489 U.S. 378, 388, 109 S. Ct. 1197, 103 L. Ed. 2d
412 (1989). Deliberate indifference may be shown in one of
two ways. First, a municipality shows deliberate indiffer-
ence when it fails to train its employees to handle a recur-
ring situation that presents an obvious potential for a con-
6                                                No. 02-4187

stitutional violation and this failure to train results in a
constitutional violation. See Board of County Comm’rs of
Bryan County v. Brown, 520 U.S. 397, 409, 117 S. Ct. 1382,
137 L. Ed. 2d. 626 (1997); Robles v. City of Fort Wayne, 113
F.3d 732, 735 (7th Cir. 1997). Second, a municipality shows
deliberate indifference if it fails to provide further training
after learning of a pattern of constitutional violations by the
police. See Palmquist v. Selvik, 111 F.3d 1332, 1346 (7th
Cir. 1997).
   Plaintiffs contend that the City of Elgin showed deliberate
indifference by failing to provide any training regarding
standby service. They argue that because child custody
disputes implicate protected constitutional rights, the City
had a responsibility to instruct its officers on how to pro-
ceed with regard to custody orders. However, Plaintiffs’
argument cannot succeed because the City did adequately
train its officers regarding standby service. First of all, the
words “standby service” could arguably be considered clear
on their face. If an officer is charged with merely standing
by for peacekeeping purposes, extensive training should not
be needed to educate the officer that he is not supposed to
actively enforce orders. Secondly, the officers were in-
structed in field training that standby service requires of-
ficers to keep the peace but not take any other actions.
Moreover, S.O.P. 74.2 informed officers that civil orders
generally should not be served or enforced by Elgin officers.
All of the officers in this case received training on S.O.P.s,
including S.O.P. 74.2, prior to February 6, 2000.
  The fact that two police officers did not follow the policy
set forth by the City of Elgin is not enough to prove deliber-
ate indifference by the City. Rather, Plaintiffs had to show
that the City was aware that unless further training was
given the officers would undermine the constitutional rights
of others. See Williams v. Heavener, 217 F.3d 529, 532 (7th
Cir. 2000). There is no evidence to support this conclusion,
and therefore Plaintiffs cannot proceed against the City
No. 02-4187                                                  7

under § 1983.


  B. Immunity
  Plaintiffs also challenge the district court’s finding that
Officers Chrastka, Lentz and McKinley are entitled to ab-
solute immunity from Plaintiffs’ § 1983 claims. For the rea-
sons stated below, we hold that the officers are not shielded
by absolute immunity because they were following an order
that was facially invalid. However, we also find that the
Defendants are entitled to qualified immunity because the
unconstitutional nature of their actions was not clearly
established prior to this case.
  Both absolute and qualified immunity provide immunity
from suit as well as immunity from liability. Absolute im-
munity protects “[n]on-judicial officials whose official duties
have an integral relationship with the judicial process.”
Henry v. Farmer City State Bank, 808 F.2d 1228, 1238 (7th
Cir. 1986). Absolute immunity is often described as “quasi-
judicial” immunity, because it derives from the immunity
granted to judicial decision-making. See id.; see also Rich-
man v. Sheahan, 270 F.3d 430, 437 (7th Cir. 2001) (“abso-
lute immunity is not primarily to protect the enforcement
function performed by the deputies, but rather to protect
the judicial decision-making function”). Because judges are
not liable for their decisions, it is only reasonable to also
immunize those “acting pursuant to an official court order”
or who are enforcing “a validly entered judgment.” Henry,
808 F.2d at 1238. Qualified immunity protects govern-
mental officers performing discretionary functions “insofar
as their conduct does not violate clearly established statu-
tory or constitutional rights of which a reasonable person
would have known.” Harlow v. Fitzgerald, 457 U.S. 800,
818, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982). Unlike abso-
lute immunity, qualified immunity will not protect “know-
ingly unlawful or plainly incompetent acts.” Richman, 270
F.3d at 438.
8                                                 No. 02-4187

    1. Absolute Immunity
  In this case, the district court found that the officers were
protected by absolute immunity because the order did not
in any way appear incomplete or invalid on its face and
therefore the defendants’ only role was to follow the direc-
tion of the order. The Defendants argue that the district
court’s decision was correct because the order contained
a judge’s signature, a date, and a North Carolina file stamp
as well as the order directing law enforcement officers to
assist Christian in gaining custody. We disagree. The ab-
sence of any indication that the custody order had been filed
in an Illinois court was enough to render it facially invalid.
  It is axiomatic in our system of government that a state
judge cannot order an out-of-state police officer to enforce
its decisions. Although the Full Faith and Credit Clause
requires that states give effect to the judgments of sister
states, it does not require that states “adopt the practices of
other States regarding the time, manner, and mechanisms
for enforcing judgments.” Baker by Thomas v. General
Motors Corp., 522 U.S. 222, 235, 118 S. Ct. 657, 139 L. Ed.
2d 580 (1998). Rather, the “local law of the forum deter-
mines the methods by which a judgment of another state is
enforced.” Restatement (Second) of Conflict of Laws § 99
(1971). Therefore, the proper enforcement of a North
Carolina order in Illinois is governed by Illinois law.
   Under Illinois law, foreign judgments do not become en-
forceable until they have been filed with an Illinois court.
See 735 Ill. Comp. Stat. 5/12-652 (1992); 750 Ill. Comp. Stat.
5/511(c) (1999). Illinois courts have explicitly held that a
custody order issued by another state is not enforceable in
Illinois until a certified copy of the judgment is filed with an
Illinois circuit court. See Gasaway v. Gasaway, 616 N.E.2d
610, 613, 246 Ill. App. 3d 531 (Ill. App. Ct. 1993); see also In
re Marriage of Mauro, 543 N.E.2d 856, 858, 187 Ill. App. 3d
794 (Ill. App. Ct. 1989).
No. 02-4187                                                 9

   Here, Christian chose not to file the North Carolina
custody order in an Illinois court hoping to prevent Illinois
from asserting jurisdiction. This may have been logical,
considering that Illinois possibly had a superior jurisdic-
tional claim under the Uniform Child Custody Act. See 750
Ill. Comp. Stat. 35/3.04 (1979); 750 Ill. Comp. Stat. 35/4
(1981). However, this also rendered the North Carolina or-
der unenforceable in Illinois. Because the City of Elgin offi-
cers were not acting pursuant to an enforceable order, they
cannot receive absolute immunity.
  Although the Defendants are concerned this approach
requires police officers to act as appellate courts, reviewing
the legal validity of court orders before acting on them, our
limited holding requires no such thing. Illinois police offi-
cers are simply required to look for some indicia of author-
ity from an Illinois court before enforcing an order. Orders
entered by an Illinois judge or marked with an Illinois file
stamp are sufficient to meet this requirement. The officers’
failure to perform even this minimal step to ensure that
they had judicial authority, however, means that they can-
not now claim quasi-judicial immunity.


    2. Qualified Immunity
  Even when they are not protected by absolute immunity,
law enforcement officers typically receive qualified immu-
nity for conduct performed within the scope of their official
duties. See Richman v. Sheahan, 270 F.3d 430, 434 (7th Cir.
2001). To determine whether qualified immunity is ap-
propriate in a § 1983 case, the court must decide: (1) wheth-
er the plaintiff has shown a violation of her constitutional
rights, and, if so, (2) whether those constitutional rights
were clearly established at the time of the violation, “such
that a reasonable official would understand that what he
was doing violates those rights.” See Morrell v. Mock, 270
F.3d 1090, 1094 (7th Cir. 2001).
10                                               No. 02-4187

  Plaintiffs claim a violation of their First, Fourth, and
Fourteenth Amendment rights. Plaintiffs’ First Amendment
claim is without merit and need not be further addressed.
Plaintiffs’ Fourteenth Amendment claim is based upon the
assertion that due process required that Natasha receive
notice and an opportunity to be heard in an Illinois court
before Katia could be seized pursuant to an out-of-state
default order. This is in accord with our decision in Morrell
v. Mock, 270 F.3d 1090, 1100-01 (7th Cir. 2001). However,
Morrell also determined that this principle was not clearly
established as late as 2001, and therefore it would not have
been clearly established in 2000 when Katia was seized. See
id.
  Plaintiffs’ Fourth Amendment claim is worthy of more
extensive discussion. When determining whether a police
officer’s conduct violates the Fourth Amendment, we must
determine: (1) whether the conduct constitutes a search or
seizure; and, if so, (2) whether the search or seizure was
unreasonable. See Donovan v. City of Milwaukee, 17 F.3d
944, 948 (7th Cir. 1994). For the purposes of this appeal,
Defendants have admitted that the officers’ conduct con-
stituted a seizure. The Defendants argue, however, that a
seizure pursuant to a court order is per se reasonable. Since
we have already decided that the seizure was not pursuant
to an enforceable court order, we therefore must decide
whether a seizure pursuant to an out-of-state court order
that bears no seal of approval from the officers’ jurisdiction
is reasonable.
  Defendants make much of the fact that their method of
enforcing the order was appropriate. For example, they re-
ported to Plaintiffs’ house in full uniform and marked squad
cars, showed her the order, provided her with the North
Carolina court dates, and allowed her to telephone her
mother. However, the question at issue is not whether the
method of enforcement was reasonable. Rather, the ques-
tion is whether it was reasonable for the police officers to
believe they had the authority to enforce this out-of-state
No. 02-4187                                                 11

court order at all. Cf. Illinois v. Rodriguez, 497 U.S. 177,
185, 110 S. Ct. 2793, 111 L. Ed. 2d 148 (1990) (commenting
that the constitutionality of a search or seizure pursuant to
an invalid warrant is determined by examining the objec-
tive reasonableness of the officer’s belief that the warrant
was valid).
  We conclude that it was not objectively reasonable for the
police officers in this case to believe they had the authority
to enforce the North Carolina order. Immediately upon
viewing the order, Sergeant McKinley realized that the
Elgin police could not enforce the order and that they could
not physically remove Katia from her home. She therefore
dispatched two officers solely for “peacekeeping standby
service.” Having been dispatched solely for standby service,
Officers Chrastka and Lentz then proceeded in a manner
inconsistent with standing by. They ordered Christian to
stay in the driveway while they went inside Natasha’s
house and told her that they were going to enforce the cus-
tody order and that there was nothing she could do to stop
them. They informed Natasha that she could either give the
officers her child or they would take her child. Then they
physically took Katia from her mother.
   Seizures, especially seizures of young children, should not
be undertaken lightly. In this case, Officers Chrastka and
Lentz knew their supervisor authorized only peacekeeping
standby service. They further knew that they were acting
pursuant to an out-of-state order bearing no indication of
Illinois authority. At least one of the officers suspected that
the order was not enforceable in Illinois at all. Both officers
knew that civil orders should not be enforced by Elgin
officers unless a supervisor approved such enforcement.
Neither officer had ever been involved with the enforcement
of an out-of-state order in the past. On these facts, it was
objectively unreasonable for the officers to believe that they
had the authority to physically seize a fifteen-month-old
12                                                No. 02-4187

child without seeking any further guidance or instruction
from superiors.
  It is true that, as we stated in Pasiewicz v. Lake County
Forest Preserve District, the “violation of a state statute is
not a per se violation of the federal Constitution.” 270 F.3d
520, 526 (7th Cir. 2001). It is also true that an officer acting
outside of his authority is not per se acting unreasonably.
Id. at 527. But the case at issue is distinguishable from
Pasiewicz. In Pasiewicz, a forest preserve police officer
made an arrest based upon probable cause but the Defen-
dant claimed it violated the Fourth Amendment because the
arrest took place outside of forest preserve territory. See id.
We start by noting that it is unclear in Pasiewicz that a
statutory violation even occurred, as forest preserve officers
are empowered to make arrests “in aid of the regular police
force,” and in Pasiewicz the forest preserve police had first
called the regular police force to inform them of the arrest
and then brought the defendant to that police station. Id. at
526. But even assuming that the forest preserve officers
were acting outside of their jurisdiction, as the Court
assumed for the purposes of the opinion, there are still
important differences between the cases. First, Pasiewicz
involved the jurisdiction of officers acting between political
subdivisions of the same state, and therefore did not
implicate the federalism issues that arise when one state
orders the officers of another state to act. More importantly,
however, is the factual context of the seizure. In Pasiewicz,
the officers arrested an adult on a public indecency charge,
knowing that any restraint was likely to be short and that
the seized person would have the chance to defend himself
in court.
  The case at issue presents a very different factual sce-
nario. When Officers Chrastka and Lentz acted outside of
their authority, they seized an infant. Infants are par-
ticularly vulnerable and cannot act to defend themselves.
No. 02-4187                                                 13

Moreover, the Officers gave the infant to a man whom they
did not know pursuant to a court order that they did not
fully read. (Officer Chrastka merely “thumbed through the
order reading the last page, while Officer Lentz read “a
couple” of paragraphs of the eight-page order.) Even though
the interference with Natasha’s custody was intended to
be temporary, “we cannot ignore the not insubstantial risk
that once physical custody is erroneously transferred, it
may never be regained.” Morrell v. Mock, 270 F.3d 1090,
1098 (7th Cir. 2001) (citing Unif. Child Cust. Jur. Act, pref-
atory note, 9 U.L.A. 262, 264 (1999) (estimating that as
many as 100,000 children are kidnapped by a parent an-
nually)).
  As was stated in Pasiewicz, different factual scenarios
will weigh differently “on the scales of reasonableness.”
Pasiewicz, 270 F.3d at 527. It is not merely the violation of
a state statute or the fact that the officers were acting out-
side of their authority that motivates our conclusion in this
case; it is also the fact that in doing so the officers seized a
child without probable cause or exigent circumstances and
gave the child to a third-party. All of these factors lead us
to find that in this case the officers were objectively unrea-
sonable.
   Given that the officers’ conduct violated Plaintiffs’ Fourth
Amendment rights, the next question becomes whether
those rights were clearly established at the time of the
violation. Although it was objectively unreasonable for the
police officers to believe they had authority to seize a child
pursuant to an out-of-state order, we cannot say that the
unconstitutionality of this action was clearly established
when Katia was seized. It may have been clearly estab-
lished that such conduct violated Illinois law and the stand-
ard operating procedures for the City of Elgin Police De-
partment, but Plaintiffs must also show that the conduct
was so severe that “a reasonable person would have known
of the unconstitutionality of the conduct at issue.” Brokaw
14                                               No. 02-4187

v. Mercer County, 235 F.3d 1000, 1022 (7th Cir. 2000). This
requires either that the plaintiff point to closely analogous
cases, Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct.
3034, 97 L. Ed. 2d 523 (1987), or prove that the right is “so
clear. . . that no one thought it worthwhile to litigate the
issue.” Brokaw, 235 F.3d at 1022. In both cases the plaintiff
must do more than merely prove that a general right, such
as the right to be free from unreasonable seizures, was
clearly established. See Anderson, 483 U.S. at 639, 639-40,
Morrell v. Mock, 270 F.3d 1090, 1100 (7th Cir. 2001).
   Plaintiffs have not met this burden. Plaintiffs have
pointed to no cases where the enforcement of an out-of-state
custody order in violation of a state statute was found to be
a constitutional violation. We have been able to find only
one case that holds that ignoring the statutory requirement
that a custody order be signed by the court from the proper
jurisdiction violates the Fourth Amendment, and that case
was decided three months after the conduct at issue in this
case. Wooley v. City of Baton Rouge, 211 F.3d 913, 926-27
(5th Cir. 2000). Cases concerning the extra-territorial effect
of a court’s order do not speak to the constitutionality of
a police officer’s choice to enforce an out-of-state order.
While “it is not necessary that [the plaintiff] present a case
‘on all fours’ with this case in order to meet her burden of
showing that the law as to this issue was clearly estab-
lished,” a “paucity” of cases will often show that the defend-
ants were not on notice that their conduct violated that
constitution. Montville v. Lewis, 87 F.3d 900, 902-03 (7th
Cir. 1996).
  Considering the circuit split that existed regarding
whether an officer may act reasonably when acting beyond
his or her jurisdiction, compare Abbott v. City of Crocker, 30
F.3d 994, 997 (8th Cir. 1994), with Ross v. Neff, 905 F.2d
1349, 1354 (10th Cir. 1990), we also cannot say that the ab-
sence of cases on point is due to the obviousness of the
constitutional violation. Because Plaintiffs have not shown
that it was clearly established by February 2000 that
No. 02-4187                                               15

seizing a child pursuant to an out-of-state order could con-
stitute a violation of the Fourth Amendment, the officers
are entitled to qualified immunity on that claim.
  We conclude, therefore that the Defendants are entitled
to qualified immunity from Plaintiffs’ First, Fourth, and
Fourteenth Amendment claims.


  C. Intentional Infliction of Emotional Distress
  In addition to the § 1983 claims, Plaintiffs also sued the
Defendants under the state law tort of intentional infliction
of emotional distress. In order to state a claim for inten-
tional infliction of emotional distress, the plaintiff must
show that: “(1) the defendant’s conduct was extreme and
outrageous; (2) the defendant either intended that his con-
duct should inflict severe emotional distress, or knew that
there was a high probability that his conduct would cause
severe emotional distress; (3) the defendant’s conduct in
fact caused severe emotional distress.” Doe v. Calumet City,
641 N.E.2d 498, 506, 161 Ill.2d 374 (1994). The nature of
the defendant’s conduct “must be so extreme as to go be-
yond all possible bounds of decency and be regarded as in-
tolerable in a civilized community.” Feltmeier v. Feltmeier,
2003 WL 22145661, at *6 (Ill. Sept. 18, 2003).
  It is undisputed that Officers Chrastka and Lentz did not
swear, yell at, or touch Natasha when enforcing the North
Carolina order. It is also undisputed that the officers gave
Natasha the court order, explained it to her, wrote down the
North Carolina court date for her, and allowed her to call
her mother. Although the officers were unreasonable in
their belief that they had authority to enforce the court
order, this represents negligent or reckless conduct and
does not alone amount to intentionally extreme and outra-
geous conduct. Furthermore, separating a parent from her
child is not per se extreme and outrageous behavior. See
Franciski v. University of Chicago Hosps., 338 F.3d 765, 770
16                                               No. 02-4187

(7th Cir. 2003) (holding that a hospital did not act ex-
tremely or outrageously by refusing to allow parents to see
their dying child during the last days of his life because the
refusal was warranted by parents’ misbehavior in the hos-
pital). Because the officers acted politely and apparently
in good faith, their conduct was not extreme and outra-
geous. Cf. Doe, 641 N.E.2d at 507 (holding that there was
no extreme or outrageous conduct by police officers who
arrived on scene and didn’t act to help plaintiff’s children,
but that there was extreme and outrageous conduct by the
police officer who refused to help plaintiff’s children and
also acted in a rude and demeaning manner toward the
plaintiff). For the aforementioned reasons, we affirm the
district court’s grant of summary judgment to the Defen-
dants on the count of intentional infliction of emotional
distress.


                     III. CONCLUSION
  We are not unsympathetic to Natasha and Katia Dunn’s
claims that they suffered due to the unreasonable conduct
of Officers Chrastka and Lentz, who took it upon them-
selves to enforce an order that Illinois law stated was unen-
forceable. However, we cannot say that this conduct was
clearly established as a constitutional violation when the
seizure took place. Accordingly, we affirm the district
court’s grant of summary judgment to the Defendants.
A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit


                   USCA-02-C-0072—10-20-03